DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filling of August 4, 2021.  Claims 1, 2, 5, 8 and 11-25 are presented for examination, with Claims 1 and 19 being in independent form.

Claim Objections
Claim 19 is objected to because of the following informalities:

	In Claim 19, line 23, “authenticating indentify” should be --authenticating identity--

	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 11-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0206300 (“Farnsworth”) in view of U.S. Patent Publication No. 2018/0119915 (“Elwell”), and further in view of U.S. Patent .
	Regarding Claim 1, Farnsworth discloses a system for controlling emission of light (Abstract) comprising: 
	a light fixture (Fig. 7; [0066]; Fig. 11; [0082]) comprising: 
	a lamp (LED strips 402, 404 in Fig. 7; 506 in Fig. 11; details in Fig. 6); 
	a means for producing colored light or altering light color (LED strips 402, 404 in Fig. 7; 506 in Fig. 11; details in Fig. 6; [0061]); 
	a dimmer for varying an intensity of the light (microchip 110 in LED strip shown in Fig. 6B; [0061], lines 16-23); and 
	a processor (406 in Fig. 7; 500 in Fig. 11) including logic capable of controlling functionality of the dimmer (microchip 110 in LED strip shown in Fig. 6B; [0061], lines 16-23), the means for producing colored light or altering light color (LED strips 402, 404 in Fig. 7; 506 in Fig. 11; details in Fig. 6; [0061]), and an override of (i) normal operational lights or (ii) user customizable strobing patterns, over the other (Table I shows user customizable strobing patterns, i.e., lighting scheme 10 is a seven color strobe flash, and normal operation of lights, i.e., lighting scheme 7 is a static white; [0066]-[0075] clearly describe the user controlling the processor for changing lighting schemes and the speed thereof, see [0068], in particular); and 
	a user controllable wireless controller (smartphone, tablet, or computer 530 in Fig. 11; [0083]) for programming the processor to control light emission according to the user customizable strobing patterns ([0066]-[0075]; [0083], lines 7-23).

	However, Elwell, in the same field of endeavor, teaches that the light fixture is an automobile light fixture (light bar used as an automobile tail light described in [0068], et seq.; [0005]-[0007]; Fig. 2).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the light fixture as disclosed by Farnsworth as an automobile light as taught by Elwell, in order to give the operator of a vehicle the increased ability to easily customize how the lights within the tail light are illuminated, as evidenced by Elwell ([0005], lines 13-15).
	The combination of Farnsworth in view of Elwell fails to specifically teach the user controllable wireless controller comprising: 
	a central processing unit; 
	a memory; 
	an operating system; 
	a compiler; and 
	a software application stored in the memory; 
	wherein the software application is executed with the central processing unit, is initially programmed to provide a user an interface through which the processor of the automobile light fixture can receive input, and allows the user to further program new strobing patterns and color combinations, input names of said strobing patterns and color combinations, and store said strobing patterns and color combinations within the memory.

	a central processing unit (10+20+30 in Fig. 1; details in Fig. 6); 
	a memory (col. 3, lines 54-65; col 13, lines 47-54); 
	an operating system (i.e., Unix; col. 3, lines 54-65); 
	a compiler (i.e., Java; col. 13, lines 21-33); and 
	a software application stored in the memory (col. 3, lines 35-54); 
	wherein the software application is executed with the central processing unit (creating lighting effects and sequences; col. 12, line 55 to col. 13, line 54), is initially programmed to provide a user an interface through which the processor of the automobile light fixture can receive input (interface 15 in Fig. 1, details in Fig. 5; including menus and toolbars, col. 8, lines 43-62, see also Fig. 3 and its corresponding description), and allows the user to further program new strobing patterns and color combinations, input names of said strobing patterns and color combinations, and store said strobing patterns and color combinations within the memory (see method of Fig. 2; col. 4, lines 24-45, specifically relating to selecting effects, assembling sequences of effects, composing particular sequences, adding effects, adding, deleting, and altering sets of effects, an adding effects by providing the effects as plug-ins; see also, authoring software to program sequences to produce a light show; col. 14, lines 5-32).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the system for controlling 
	The combination of Farnsworth in view of Elwell and further in view of Morgan fails to specifically teach that the interface is capable of displaying a gamut of colors (i) forming a color space, and (ii) being mapped to a geometric shape.
	However, Julian, in the same field of endeavor, teaches that the interface (14 in Fig. 5; [0070]) is capable of displaying a gamut of colors (i) forming a color space, and (ii) being mapped to a geometric shape (color wheel shaped as a partial circle on touch screen 14 in Fig. 5; [0071]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the user interface as taught by the combination of Farnsworth in view of Elwell and further in view of Morgan, as a touch screen interface as taught by Julian, in order to enable a person to interact with the icons on the GUI using only the thumb of one hand, as evidenced by Julian ([0070], lines 14-19).
	Although the combination of Farnsworth in view of Elwell and further in view of Morgan and Julian teach a smartphone app ([0083] of Farnsworth), the combination fails to specifically teach the newly added limitation that the app “requires authentication for use: whereby there is at least two types of login credentials that confer different levels of access to the software application, thereby resulting in some users being allowed to use different functions associated with the light fixture than others.” 

 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the user interface as taught by the combination of Farnsworth in view of Elwell and further in view of Morgan and Julian, with the user authentication conferring different levels of access to the application, as taught by Chemel, in order to provide security and user identification to the server, as evidenced by Chemel ([0177], lines 8-9).

	Regarding Claim 2, Farnsworth further discloses wherein the user controllable wireless controller and the processor employ Bluetooth ([0083], line 2).

	Regarding Claim 5, Farnsworth further discloses wherein the controllable wireless controller is a transmitting portable electronic device ([0083]).

	Regarding Claim 8, Farnsworth further discloses wherein the user controllable wireless controller comprises a touch-screen display (smartphone or tablet; [0083]).



	Regarding Claim 12, Farnsworth further discloses wherein the means for producing colored light is the lamp (LED strips 402, 404 in Fig. 7; 506 in Fig. 11; details in Fig. 6; [0061]) and the lamp is a colored LED (RGB LEDs in LED strips; [0010]; [0028]).

	Regarding Claim 13, Farnsworth further discloses wherein the colored LED forms part of an array of colored LEDs (LED strips 402, 404 in Fig. 7; 506 in Fig. 11; details in Fig. 6; [0061]).

	Regarding Claim 14, Farnsworth further discloses wherein the array of colored LEDs are soldered onto a surface-mount device (Fig. 9, circuit is an SMD circuit; [0078]-[0079]).

	Regarding Claim 15, Farnsworth further discloses wherein the array of colored LEDs include at least a white LED, an amber LED, a red LED, a blue LED, a green LED, and a purple LED (see, TABLE I on pages 6-7).



	Regarding Claim 18, Farnsworth further discloses wherein the one or more selected strobing patterns are emergency or construction related (i.e., flashing red-white-blue; see, TABLE I on pages 6-7).

	Regarding Claim 19, Farnsworth discloses a method (Abstract) of wirelessly instructing a light fixture (Fig. 7; [0066]; Fig. 11; [0082]) comprising: 
	wirelessly connecting a user controllable wireless controller to the light fixture (via smartphone, tablet or computer 530 in Fig. 11; [0083]), said light fixture (Fig. 7; [0066]; Fig. 11; [0082]) comprising: 
	a lamp (LED strips 402, 404 in Fig. 7; 506 in Fig. 11; details in Fig. 6); 
	a means for producing colored light or altering light color (LED strips 402, 404 in Fig. 7; 506 in Fig. 11; details in Fig. 6; [0061]); 
	a dimmer for varying an intensity of the light (microchip 110 in LED strip shown in Fig. 6B; [0061], lines 16-23); and 
	a processor (406 in Fig. 7; 500 in Fig. 11) including logic capable of controlling functionality of the dimmer (microchip 110 in LED strip shown in Fig. 6B; [0061], lines 16-23), the means for producing colored light or altering light color (LED strips 402, 404 in Fig. 7; 506 in Fig. 11; details in Fig. 6; [0061]), and an override of (i) normal operational lights or (ii) user customizable strobing patterns, over the other (Table I shows user customizable strobing patterns, i.e., lighting scheme 10 is a seven color 
	with the user controllable wireless controller (smartphone, tablet, or computer 530 in Fig. 11; [0083]), selecting and transmitting a light color, intensity, duration, and strobing pattern of light to be emitted by the light fixture ([0066]-[0075]; [0083], lines 7-23).
	Farnsworth fails to specifically disclose that the light fixture is an automobile light fixture.
	However, Elwell, in the same field of endeavor, teaches that the light fixture is an automobile light fixture (light bar used as an automobile tail light described in [0068], et seq.; [0005]-[0007]; Fig. 2).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the light fixture as disclosed by Farnsworth as an automobile light as taught by Elwell, in order to give the operator of a vehicle the increased ability to easily customize how the lights within the tail light are illuminated, as evidenced by Elwell ([0005], lines 13-15).
	The combination of Farnsworth in view of Elwell fails to specifically teach the wireless controller comprising: 
	a central processing unit; 
	a memory; 
	an operating system; 
	a compiler; and 

	executing the software application with the central processing unit; and
	allowing the user to select default strobing patterns and capabilities that are adapted for automobiles manufactured by a particular automobile manufacturer; and allowing the user to further program, name, and store new strobing patterns and color combinations within the memory.
	However, Morgan, in the same field of endeavor, teaches the wireless controller (10+15+20+30 in Fig. 1; col. 3, line 35 to col. 4, line 23; details of interface 15 in Fig. 5 and its corresponding description, see also Fig. 3 and its corresponding description) comprising: 
	a central processing unit (10+20+30 in Fig. 1; details in Fig. 6); 
	a memory (col. 3, lines 54-65; col 13, lines 47-54); 
	an operating system (i.e., Unix; col. 3, lines 54-65); 
	a compiler (i.e., Java; col. 13, lines 21-33); and 
	a software application stored in the memory (col. 3, lines 35-54); said software application initially programmed to provide a user an interface through which the processor of the automobile light fixture can receive input (interface 15 in Fig. 1, details in Fig. 5; including menus and toolbars, col. 8, lines 43-62, see also Fig. 3 and its corresponding description), 
	executing the software application with the central processing unit (creating lighting effects and sequences; col. 12, line 55 to col. 13, line 54); and

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the system for controlling emission of light from a vehicle as taught by the combination of Farnsworth in view of Elwell, with the user controllable controller as taught by Morgan, in order to create and design lighting sequences using a software interface, as evidenced by Morgan (Abstract).
	The combination of Farnsworth in view of Elwell and further in view of Morgan fails to specifically teach that the interface is capable of displaying a gamut of colors (i) forming a color space, and (ii) being mapped to a geometric shape.
	However, Julian, in the same field of endeavor, teaches that the interface (14 in Fig. 5; [0070]) is capable of displaying a gamut of colors (i) forming a color space, and (ii) being mapped to a geometric shape (color wheel shaped as a partial circle on touch screen 14 in Fig. 5; [0071]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the user interface as taught by the combination of Farnsworth in view of Elwell and further in view of Morgan, 
	Although the combination of Farnsworth in view of Elwell and further in view of Morgan and Julian teaches allowing the user to select default strobing patterns for an automobile light fixture (see Morgan’s method of Fig. 2; col. 4, lines 24-45, specifically relating to selecting effects, assembling sequences of effects, composing particular sequences, adding effects, and adding, deleting, and altering sets of effects, an adding effects by providing the effects as plug-ins; see also, authoring software to program sequences to produce a light show; col. 14, lines 5-32), the combination of Farnsworth in view of Elwell and further in view of Morgan and Julian fails to specifically teach that they are adapted for automobiles manufactured by a particular automobile manufacturer. 
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have selected default strobing patterns for an automobile light fixture as taught by the combination of Farnsworth in view of Elwell and further in view of Morgan and Julian, and adapted them to be used for a particular automobile make and mode, as a matter of design choice absent unexpected results.
	Although the combination of Farnsworth in view of Elwell and further in view of Morgan and Julian teach a smartphone app ([0083] of Farnsworth), the combination fails to specifically teach the newly added limitation that the app authenticates identity of the user to determine a level of access that should be conferred to the user during use 
	However, Chemel, in the same field of endeavor, teaches that the app authenticates identity of the user to determine a level of access that should be conferred to the user during use of said software application; depending on the level of access, allowing use of or restricting use of at least some functions of the automobile light fixture  (Fig. 22A; [0177], lines 7-11; login credentials such as email and password determining access level).
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the user interface as taught by the combination of Farnsworth in view of Elwell and further in view of Morgan and Julian, with the user authentication conferring different levels of access to the application, as taught by Chemel, in order to provide security and user identification to the server, as evidenced by Chemel ([0177], lines 8-9). 

	Regarding Claim 20, Farnsworth further discloses mounting the automobile light fixture onto the vehicle, a support member attached to the vehicle, and/or an accessory of the vehicle ([0007]-[0010]); and electrically connecting the processor to an electrical system of the vehicle (via 60 in Fig. 2; [0091]).

	Regarding Claim 21, Farnsworth further discloses wherein the user can assign a priority to each strobing pattern and/or color combination ([0066]-[0075]; [0083], lines 7-23).

	Regarding Claim 22, the combination of Farnsworth in view of Elwell and further in view of Morgan further teaches compiling at least a portion of the software application with the compiler (col. 13, lines 21-33 of Morgan).

	Regarding Claim 23, the combination of Farnsworth in view of Elwell and further in view of Morgan and Julian further teaches wherein the color space is based upon an additive color model (see Julian, color wheel shaped as a partial circle on touch screen 14 in Fig. 5; [0071]).

	Regarding Claim 24, the combination of Farnsworth in view of Elwell and further in view of Morgan and Julian further teaches wherein the geometric shape with the mapped gamut of hues is selected from the group consisting of (a) a color wheel and (b) a color triangle (see Julian, color wheel shaped as a partial circle on touch screen 14 in Fig. 5; [0071]).

	Regarding Claim 25, the combination of Farnsworth in view of Elwell and further in view of Morgan, Julian and Chemel further teaches requiring the user to input an e-mail and password in order to authenticate said identity (see Chemel, Fig. 22A; [0177], lines 7-11; login credentials such as email and password determining access level).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0206300 (“Farnsworth”) in view of U.S. Patent Publication No. .
	Regarding Claim 16, the combination of Farnsworth in view of Elwell and further in view of Morgan, Julian, and Chemel, as applied to Claim 1, fails to teach wherein the means for producing colored light is a thin-film- transistor liquid-crystal display.
	However, Wilson, teaches wherein the means for producing colored light is a thin-film- transistor liquid-crystal display (12 in Fig. 1; col. 3, lines 3-14).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided lighting system as taught by the combination of Farnsworth in view of Elwell and further in view of Morgan, Julian, and Chemel, with the TFT display as taught by Wilson, in order to have a color element shining outwards to be seen as part of a coordinated light show, as evidenced by Wilson (col. 3, lines 10-14).

Response to Arguments
Applicant's arguments filed August 4, 2021 have been fully considered but they are not persuasive.
	In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Furthermore, in response to Applicant’s argument that Farnsworth, Elwell, Morgan, Julian, Wilson, or any combination thereof, do not teach, disclose, or suggest authentication granting various levels of access to the software application and/or functions of the light fixture of the vehicle and do not render the claimed invention obvious.  The examiner is now citing Chemel for these features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 11,021,117 (“Tucker”) relates to an enhanced communication system for vehicle hazard lights.
	U.S. Patent Publication No. 2021/0076474 (“Hanson”) relates to a wirelessly activated light, see paragraph [0069] in particular.
	U.S. Patent Publication No. 2019/0098725 (“Sadwick”) relates to a universal solid state lighting system, see Fig. 6, and paragraphs [0009] and [0041], in particular.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844   

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844